Exhibit 10.26
(BELL MICROPRODUCTS LOGO) [f50776f5077602.gif]
EXECUTIVE EMPLOYMENT AGREEMENT
     THIS AGREEMENT (the “Agreement”) is made and entered into effective as of
August 6, 2007, (the “Effective Date”) by and between Bell Microproducts Inc., a
California corporation (the “Company”), and William E. Meyer, (the “Executive”).
RECITALS:
     WHEREAS, Executive desires to obtain employment with the Company and the
Company desires to employee Executive subject to the terms and conditions
contained in this Agreement;
     NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties agree as follows:
AGREEMENTS:
     1. Employment Duties. The Company shall employ Executive in the capacity of
Executive Vice President and Chief Financial Officer for the Company, with such
powers and duties in that capacity as may be established from time to time by
the Company in its discretion. Executive shall be the Principal Accounting
Officer. Executive will devote his best efforts, attention and energies to the
Company’s business. During Executive’s employment, he will not engage in any
other business activities, regardless of whether such activity is pursued for
profits, gains, or other pecuniary advantage. However, nothing in this Agreement
shall prevent Executive from being engaged in business activities outside the
Company so long as such activities require no active participation by Executive
that in any way interferes with Executive’s duties and responsibilities to the
Company, competes with the business of the Company, or creates an actual or
apparent conflict of interest with Executive’s employment by the Company.
Executive understands and agrees that he will inform the Company of any current
outside business activities in which he is engaged as of the execution of this
.Agreement, and in the future will inform the Company of any additional outside
business activities in which he seeks to engage in advance of such engagement.
     2. Term of Employment. Unless his employment is earlier terminated in
accordance with Section 11, 12, 13, or 14 of this Agreement or as provided in
this Section 2, Executive shall be employed on the Effective Date and shall
continue employment through Aug. 6, 2010 (the “Initial Term”). This Agreement,
and Executive’s employment under this Agreement, shall automatically be extended
for consecutive twelve (12) month periods (each such period referenced as a
“Subsequent Term”) unless at any time during the six months prior to the
expiration of the Initial Term or any Subsequent Term, either the Company or
Executive provides the other with written notice of its or his election not to
extend the Agreement and Executive’s employment under this Agreement (“Notice of
Non-renewal”). In

 



--------------------------------------------------------------------------------



 



the event either Executive or the Company provides a Notice of Nonrenewal under
this Section 2, the Company shall pay Executive his base salary and pro-rated
auto allowance through his last date of employment as well as a pro-rated bonus,
if any, earned under the terms of the Management Incentive Plan. Executive shall
not be entitled to any other payments or benefits of any kind except as provided
in applicable benefit plan documents, stock option and/or restricted stock
agreements, in Section 13 of this Agreement.
     3. Compensation.
     All compensation paid to Executive under this Agreement is subject to
applicable withholding and deductions.
          (a) Base Salary. As compensation for services rendered hereunder,
Executive shall receive an annual base salary of three hundred fifty thousand
dollars ($350,000), less applicable withholding and deductions, at a rate
payable in equal installments according to Company’s normal payroll practices.
Such salary shall be subject to review and change (upward but not downward) by
the Company, in its sole discretion.
          (b) Incentive Bonus Compensation. On an annual basis, the Company’s
Board of Directors, in its sole discretion, upon the recommendation of the
Company’s Chief Executive Officer, shall establish Executive’s annual target
incentive and performance metrics. The Executive will receive an incentive bonus
based on Executive’s achievement of the performance metrics in accordance with
the Company’s Management Incentive Plan that the Company in its discretion may
establish. Executive’s initial bonus shall be Two Hundred Thousand Dollars
($200,000) per year and for 2007 the bonus amount will be prorated from
Executives hire date and guaranteed.
          (c) Business Expenses. In accordance with the Company’s policy
governing travel and other expenses, the Company will reimburse Executive for
approved and reasonable business expenses incurred by Executive in connection
with the performance of his duties, provided that Executive properly submits to
the Company receipts verifying such expenses.
          (d) Employee Benefits. Executive will be eligible to participate in
such group health, life or disability plans and other benefit plans that Company
may maintain from time to time for all employees, provided that Executive meets
the respective eligibility requirements and subject to the terms and conditions
of such plans as they exist from time to time.
          (e) Automobile Allowance. Executive shall be entitled to an automobile
allowance of $300 per month, plus reimbursement of business mileage at the rate
of $0.15 per mile.
          (f) Financial Planning/Tax Preparation Allowance. Executive shall be
entitled to an allowance of up to $1,500 per calendar year as reimbursement for
personal financial planning and tax preparation. To receive the reimbursement,
Executive will be required to submit supporting receipts that support the
reimbursement.

-2-



--------------------------------------------------------------------------------



 



          (g) Stock Option Grant. Executive shall be granted an option to
purchase 225,000 shares of Bell Microproducts, Inc. common stock. The stock
options will vest 25% per year beginning on the one-year anniversary of the
grant date. The grant date shall be Executive’s first date of employment as an
employee with the Company (“Hire Date”), and the exercise price shall be the
closing price of the stock on the date of grant. The term of the option is
5 years.
     4. Noncompetition. As a condition to and in consideration of the terms of
this Agreement, Executive agrees that, during Executive’s employment, and for a
period of twelve months (12) following Executive’s resignation or the
termination of Executive’s employment, for any reason, whether voluntary or
involuntary, Executive will not, On Executive’s behalf or On behalf of any other
person or entity:
          (a) Directly or indirectly, as an employee, proprietor, agent,
partner, officer, director or otherwise, participate or engage in, manage, work
for, broker for, operate, control, render advice or assistance to or be
connected in any way with any other person or entity engaged in a business which
is in direct competition with the Company’s principal business (as defined and
discussed in Company’s documents filed with the Securities Exchange Commission
from time to time) or any other business in which the Company or any Subsidiary
was engaged at any point during Executive’s employment or other relationship
with the Company; or
          (b) Directly or indirectly solicit, on Executive’s own behalf, or On
behalf of another, any potential or existing customers, clients, accounts,
vendors, licensors or licensees of the Company or any Subsidiary; or
          (c) Directly or indirectly, hire or attempt to hire, or influence or
solicit, or attempt to influence or solicit, any employee of the Company, or of
any Subsidiary, to leave or terminate his or her employment, or to work for any
other person or entity. For purposes of this Section 4(c), “employee” shall mean
any current employee, and any former employee who was employed with the Company
or any Subsidiary at any time during the last twelve (12) months of Executive’s
employment.
     5. Confidential Information. During Executive’s employment with the
Company, and at all times after Executive’s resignation or the termination of
Executive’s employment for any reason, whether voluntary or involuntary,
Executive shall not directly or indirectly use or disclose any trade secret,
proprietary or confidential information of the Company or any Subsidiary for the
benefit of any person or entity other than the Company or any Subsidiary without
prior written approval of the Company’s Chief Executive Officer. For purposes of
this Agreement, in addition to all materials and information protected by
applicable statute or law, the parties acknowledge that confidential information
shall include any information relating to the Company or any Subsidiary, whether
in print, On computer disc or tape or otherwise, which is public information and
not generally known by individuals outside the Company or any Subsidiary,
including but not limited to information relating to research, development,
technology, and/or processes; marketing, purchasing, sales, and/or servicing
information, techniques, plans, proposals or reports; all financial information,
reports and statements; information relating to sales and other financial
strategies, plans and/or goals; information relating to proprietary rights and
data, ideas, know-how, inventions, and/or trade secrets; information regarding
current or potential clients or

-3-



--------------------------------------------------------------------------------



 



customers, client or customer lists and other client or customer information;
information regarding active and inactive accounts of the Company or any
Subsidiary; information relating to vendors, licensors or licensees of the
Company or any Subsidiary; information provided by a client or vendor; personnel
or employee information; and information relating to the Company’s or any
Subsidiary’s methods of operation.
     6. Work Product and Inventions. Executive agrees that the Company shall be
entitled to all of the benefits, profits, results and work product arising from
or incident to all work, services, advice and activities of Executive, including
without limitation all rights in inventions (as set forth below), trademark or
trade name creations, and copyrightable materials. Executive shall not, during
the term of Executive’s employment with the Company, be interested, directly or
indirectly, in any manner, including, but not limited to, as partner, officer,
advisor, or in any other capacity in any other business similar to, or in
competition with, the Company’s or any Subsidiary’s business.
     Executive will communicate promptly and fully to the Company all
inventions, discoveries, improvements or designs conceived or reduced to
practice by Executive during the period of Executive’s employment with the
Company (alone or jointly with others), and, except as provided in this
Section 6, Executive will and hereby does assign to the Company and/or its
nominees all of Executive’s right, title and interest in such inventions,
discoveries, improvements or designs and all of Executive’s right, title and
interest in any patents, patent applications or copyrights based thereon without
obligation on the part of the Company or any Subsidiary to make any further
compensation, royalty or payment to Executive. Executive further agrees to
assist the Company and/or its nominee (without charge but at no expense to
Executive) at any time and in every proper way to obtain and maintain for its
and/or their own benefit, patents for all such inventions, discoveries and
improvements and copyrights for all such designs.
     This Section 6 does not obligate Executive to assign to the Company any
invention, discovery, improvement or design for which no equipment, supplies,
facility or trade secret, confidential or proprietary information of the Company
or any Subsidiary was used and which was developed entirely on Executive’s own
time, and (a) which does not relate (i) directly to the business of the Company
or any Subsidiary, or (ii) to the Company’s or any Subsidiary’s actual or
demonstrably anticipated research or development, or (b) which does not result
from any work performed by Executive for the Company or any Subsidiary.
     7. Exempt Inventions. Identified below by descriptive title are all of the
inventions, if any, in which Executive possessed any right, title or interest
prior to Executive’s employment with the Company or execution of this Agreement
which are not subject to the terms hereof:
     None
     8. Copyrights. Executive acknowledges that any documents, drawings,
computer software or other work of authorship prepared by Executive within the
scope of Executive’s employment is a “work made for hire” under U.S. copyright
laws and that, accordingly, the Company exclusively owns all copyright rights in
such works of authorship. For purposes of this Section 8, “scope of employment”
means that the work of authorship (a) relates to any subject matter pertaining
to Executive’s employment, (b) relates to or is directly

-4-



--------------------------------------------------------------------------------



 



or indirectly connected with the existing or reasonably foreseeable business,
products, projects or confidential information of the Company or any Subsidiary,
or (c) involves the use of any time, material or facility of the Company or any
Subsidiary.
     9. Return of Property. Executive shall, immediately upon Executive’s
resignation or the termination of Executive’s employment for any reason, whether
voluntary or involuntary, deliver to the Company all documents, materials and
other items, whether on computer disc or tape or otherwise, including all copies
thereof, belonging to the Company or any Subsidiary, or in any way related to
the business of the Company or any Subsidiary, or the services Executive
performed for the Company or any Subsidiary, including but not limited to, any
documents, materials or items containing trade secret, proprietary, or
confidential information, documents in any way relating to any inventions or
copyrights, client or customer information, information relating to the
Company’s or any Subsidiary’s processes or procedures and any other documents,
materials or items of any sort relating to the Company or any Subsidiary.
Executive shall not retain any copies or summaries of any kind of documents and
materials covered by this section 9.
     10. Injunctive Relief. The parties recognize that irreparable damage will
result to the Company if Executive violates or threatens to violate the terms of
Section 4, 5, 6, 8 or 9, and that the damages would be difficult to prove and
quantify, and it is therefore agreed that, in the event of a breach of
Section 4, 5, 6, 8 or 9, the Company shall be entitled to injunctive relief, in
addition to all other legal and equitable remedies available to it.
     11. Death or Inability to Perform Job Duties.
          (a) Executive’s employment shall terminate automatically in the event
of Executive’s death. In such event, Executive’s estate shall receive
Executive’s base salary and pro-rated auto allowance through Executive’s last
date of employment as well as a pro-rated bonus, if any, earned under the terms
of the Management Incentive Plan. Executive’s estate shall not be entitled to
any other payments or benefits of any kind except as provided in applicable
benefit plan documents, stock option and/or restricted stock agreements.
          (b) If, due to mental or physical disability, Executive is unable to
perform the essential functions of Executive’s job, with or without reasonable
accommodation, for a total of ninety (90) days within any twelve (12) month
period, then the Company may terminate Executive. Executive shall, in such
event, receive his base salary and pro-rated auto allowance through his last
date of employment as well as a pro-rated bonus, if any, earned under the terms
of the Management Incentive Plan. Executive shall not be entitled to any other
payments or benefits of any kind except as provided in applicable benefit plan
documents, stock option and/or restricted stock agreements. Nothing in this
Section l1(b) shall limit the Company’s right to terminate Executive’s
employment under any other section of this Agreement.
     12. Termination of Executive’s Employment by the Company for Cause. The
Company may terminate Executive’s employment “for cause” at any time. As used
herein, “for cause” shall mean (i) any act of personal dishonesty taken by the
Executive in connection with his responsibilities as an employee and intended to
result in substantial personal enrichment of the Executive, (ii) the conviction
of a felony, (iii) a willful act by the

-5-



--------------------------------------------------------------------------------



 



Executive which constitutes gross misconduct and which is injurious to the
Company, and (iv) following delivery to the Executive of a written demand for
performance from the Company which describes the basis for the Company’s belief
that the Executive has not substantially performed his duties, continued
violations by the Executive of the Executive’s obligations to the Company which
are demonstrably willful and deliberate on the Executive’s part.
     In the event the Company terminates Executive’s employment for cause,
Executive shall receive his base salary and pro-rated auto allowance through his
last date of employment as well as a pro-rated bonus, if any, earned under the
terms of the Management Incentive Plan. Executive shall not be entitled to any
other payments or benefits of any kind except as provided in applicable benefit
plan documents, stock option and/or restricted stock agreements.
     13. Termination of Executive’s Employment by the Company Without Cause. In
the event the Company exercises its right to terminate Executive’s employment
without cause under this Section 13, the Company will pay Executive his base
salary and pro-rated auto allowance through his last date of employment as well
as a pro-rated bonus, if any, earned under the terms of the Management Incentive
Plan. In addition, the Company shall pay Executive a severance payment of an
amount equal to twelve (12) months of his then current base salary, less
applicable withholding and deductions. This payment will be paid as part of the
Company’s normal payroll processing during the twelve (12) month period.
However, in order to receive the severance payment under this Section 13,
Executive must first execute a waiver and release of claims agreement in the
form prescribed by the Company. Executive shall not be entitled to any other
payments or benefits of any kind except as provided in applicable benefit plan
documents, stock option and/or restricted stock agreements. This paragraph 13
shall also apply if the Company downgrades Executive position title, materially
downgrades Executive’s responsibility, or reduces Executives salary or annual
target incentive.
     14. Termination of Employment by Executive. Executive may terminate his own
employment with the Company with or without cause upon thirty (30) days prior
written notice to the Company. Executive shall be required to perform
Executive’s job duties and will be paid his base salary through his last date of
employment. At the option of the Company, the Company may require Executive to
terminate employment at any time during the thirty (30) day notice period. In
such event, Company will pay Executive his base salary for the remainder of the
thirty (30) day notice period. Executive shall, in addition, receive his
pro-rated auto allowance through his last date of employment as well as a
pro-rated bonus, if any, earned under the terms of the Management Incentive
Plan. Executive shall not be entitled to any other payments or benefits of any
kind except as provided in applicable benefit plan documents, stock option
and/or restricted stock agreements.
     15. Severability and Interpretation. In the event that any provision of
this Agreement is held invalid by a court of competent jurisdiction, the
remaining provisions shall nonetheless be enforceable according to their terms.
Any provision held overbroad or unreasonable as written shall be deemed amended
to narrow its application to the extent necessary to make the provision
enforceable under applicable law, and shall be enforced as amended. This
Agreement shall be construed without regard to any presumption or other rule
requiring construction hereof against the party causing this Agreement to be
drafted.

-6-



--------------------------------------------------------------------------------



 



     16. Survival. Notwithstanding any provision of this Agreement to the
contrary, the provisions of Sections 4, 5, 6, 7, 8, 9, and 10 shall survive the
termination of this Agreement and shall survive Executive’s resignation or the
termination of his employment, whether voluntary or involuntary, and with or
without cause.
     17. Notices. All notices or other communications required or permitted
hereunder shall be in writing and shall be personally delivered or provided by
facsimile (with confirmation of transmission) to the party receiving such notice
or shall be delivered by Federal Express or similar overnight courier, addressed
to the party to whom such notice is intended to be given as follows:

         
 
  (a)   Company
 
       
 
      Richard J. Jacquet
Bell Microproducts Inc.
1941 Ringwood Avenue
San Jose, CA 95131-1721
Facsimile (408) 467-2760
 
       
 
      (b)     Executive:
 
       
 
               William E. Meyer
 
               [Redacted]

     All notices shall be deemed given on the day when actually delivered as
provided above, if delivered personally or by facsimile, or on the next business
day after the date dispatched, if delivered by Federal Express or other
overnight courier.
     Either party may, by written notice hereunder, designate a change of
address. Any notice, if mailed properly addressed, postage prepaid, by
registered or certified mail, shall be deemed dispatched on the registered date
or the date stamped on the certified mail receipt, and shall be deemed received
on the fifth business day thereafter, or when it is actually received, whichever
is sooner.
     18. Amendments. This Agreement expresses the entire understanding of the
parties and supersedes all prior agreements concerning the same subject matter.
It may not be changed orally. Any change or modification must be made in writing
and signed by the parties.
     19. Governing Law. The validity, enforceability, construction, and
interpretation of this Agreement shall be governed by the laws of the State of
California, without reference to its conflict of laws provisions.
     20. Waiver by the Company. Any waiver by the Company or Executive of any of
its/his rights under this Agreement shall be made in a writing signed by the
party seeking to effect the waiver of its/his rights and specifically designated
as a waiver of a right or rights under this Agreement. Neither the Company’s nor
Executive’s failure to enforce a breach of

-7-



--------------------------------------------------------------------------------



 



this Agreement shall act as a waiver or otherwise prevent The Company or
Executive from enforcing the Agreement as to such breach or any other breach.
     21. Successors and Assigns. This Agreement shall be binding upon and inure
to the benefit of the Company and its successors and assigns.
     IN WITNESS WHEREOF, the parties have executed this Agreement as of the day
and year first above written.

            BELL MICROPRODUCTS INC.
              By:   / Richard J. Jacquet         Its: Senior Vice President,
Human Resources                    /s/ William E. Meyer       Executive         
  8/6/07     Date     

-8-